PER CURIAM.
This is an appeal by the husband from a dissolution of marriage judgment.
We affirm the award of permanent periodic alimony to the wife upon authority of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980) and Goss v. Goss, 400 So.2d 518 (Fla. 4th DCA 1981).
It appearing without question that the trial court, by reason of oversight, failed to determine the respective rights of the parties to a jointly owned money market account, we remand the cause with instructions to make such determination.
We affirm the judgment and remand for further proceedings consistent herewith.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.